         Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


NATIONAL ASSOCIATION OF
REALTORS®,
430 North Michigan Ave.,
Chicago, IL 60611,

                Petitioner,

       v.                                     Case No. 1:21-cv-2406

UNITED STATES OF AMERICA
950 Pennsylvania Avenue, NW
Washington, DC 20530,

U.S. DEPARTMENT OF JUSTICE,
ANTITRUST DIVISION
450 Fifth Street NW, Suite 4000
Washington, DC 20530,

RICHARD A. POWERS, in his official capacity
as Acting Assistant Attorney General,
Antitrust Division
450 Fifth Street NW, Suite 4000
Washington, DC 20530,

                Respondents.




     DECLARATION OF ETHAN GLASS IN SUPPORT OF THE NATIONAL
    ASSOCIATION OF REALTORS’® PETITION TO SET ASIDE, OR IN THE
    ALTERNATIVE MODIFY, CIVIL INVESTIGATIVE DEMAND NO. 30729
               Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 2 of 9




                              DECLARATION OF ETHAN GLASS

          I, Ethan Glass, declare as follows under 28 U.S.C. § 1746:

          1.     I am a partner at the law firm of Quinn, Emanuel, Urquhart & Sullivan, LLP,

counsel to Petitioner National Association of REALTORS® (“NAR”) in the above-captioned

matter.

          2.     Attached hereto as Exhibit 1 is a true and correct copy of Press Release No. 21-

620, issued by the United States Department of Justice on July 1, 2021, and titled, “Justice

Department Withdraws from Settlement with the National Association of Realtors.” The press

release is available at: https://www.justice.gov/opa/pr/justice-department-withdraws-settlement-

national-association-realtors.

          3.     Attached hereto as Exhibit 2 is a true and correct copy of Civil Investigative

Demand No. 30729, issued by the Antitrust Division on July 6, 2021.

          4.     Attached hereto as Exhibit 3 is a true and correct copy of a tolling agreement, dated

July 25, 2021, and entered into by the Antitrust Division and NAR.

          5.     Attached hereto as Exhibit 4 is a true and correct copy of an October 16, 2020

email I sent to attorneys at the Antitrust Division, attaching edits to a draft proposed final judgment.

          6.     Attached hereto as Exhibit 5 is a true and correct copy of an October 21, 2020

email from Samer Musallam, Senior Counsel, Office of the Assistant Attorney General, Antitrust

Division, to counsel for NAR, attaching edits to a draft proposed final judgment.

          7.     Attached hereto as Exhibit 6 is a true and correct copy of an October 26, 2020

email from Mike Bonanno, counsel for NAR, to attorneys at the Antitrust Division, attaching edits

to a draft proposed final judgment.




                                                   1
               Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 3 of 9




         8.      Attached hereto as Exhibit 7 is a true and correct copy of an October 28, 2020

email from Samer Musallam, Senior Counsel, Office of the Assistant Attorney General, Antitrust

Division, to counsel for NAR, attaching edits to a draft proposed final judgment.

         9.      Attached hereto as Exhibit 8 is a true and correct copy of the Stipulation and Order

(Dkt. No. 5) from United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-3356 (D.D.C. Nov.

19, 2020).

         10.     Attached hereto as Exhibit 9 is a true and correct copy of the Complaint (Dkt.

No. 1) from United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-3356 (D.D.C. Nov. 19,

2020).

         11.     Attached hereto as Exhibit 10 is a true and correct copy of the Proposed Stipulation

and Order (Dkt. No. 4-1) from United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-3356

(D.D.C. Nov. 19, 2020).

         12.     Attached hereto as Exhibit 11 is a true and correct copy of the Proposed Final

Judgment (Dkt. No. 4-2) from United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-3356

(D.D.C. Nov. 19, 2020).

         13.     Attached hereto as Exhibit 12 is a true and correct copy of a November 19, 2020

letter from Makan Delrahim, Assistant Attorney General, Antitrust Division, to counsel for NAR.

         14.     Attached hereto as Exhibit 13 is a true and correct copy of the Competitive Impact

Statement (Dkt. No. 11) from United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-3356

(D.D.C. Dec. 10, 2020).

         15.     By January 4, 2021, NAR had “(i) appoint[ed] an Antitrust Compliance Officer and

(ii) identif[ied] to the United States the Antitrust Compliance Officer’s name, business address,

telephone number, and email address.” Ex. 11 § VI.A. NAR had “furnish[ed] notice of [the



                                                  2
                Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 4 of 9




Complaint and Consent Judgment in United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-

3356 (D.D.C.)] to all its Member Boards and MLS Participants.” Id. § VI.B. And NAR had

“submit[ted] to the United States . . . Rule changes that NAR propose[d] to adopt to comply with

Paragraphs V.C-I of [the Consent Judgment in United States v. Nat’l Ass’n of REALTORS®, No.

1:20-cv-3356 (D.D.C.)].” Id. § V.A.

        16.       The Antitrust Division has not approved, rejected, or sought changes to NAR’s

proposed rule changes.

        17.       On April 15, 2021, Antitrust Division Staff contacted me and other counsel for

NAR to schedule a time to discuss the Consent Judgment. I participated in the requested discussion

by telephone on April 19, 2021.

        18.       On April 19, 2021, Antitrust Division Staff conveyed, for the first time, that the

Antitrust Division wanted to change the reservation of rights clause in the proposed Consent

Judgment that had been filed in United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-03556

(D.D.C.). Antitrust Division Staff asked for NAR’s consent to change the reservation of rights

clause, and read aloud the following replacement language: “The final judgment shall only

terminate the claims expressly raised in the complaint. The final judgment shall not in any way

affect any other charges or claims filed by the United States subsequent to the commencement of

this action.”

        19.       During the April 19 call, Antitrust Division Staff also indicated that the Antitrust

Division would not discuss NAR’s proposed rule changes or anything else related to the Consent

Judgment with NAR until NAR agreed to change the reservation of rights language in the Consent

Judgment. NAR’s counsel agreed to discuss the request with NAR, and asked whether the request

to change the reservation of rights clause was intended to modify any aspect of the overall



                                                   3
             Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 5 of 9




settlement or the Antitrust Division’s agreement to close the investigations or withdraw the CIDs.

Antitrust Division Staff responded that it was not prepared to answer that question. Antitrust

Division Staff also stated that the Antitrust Division generally planned to change the boilerplate

reservation of rights language in all consent decrees in civil, non-merger matters.

       20.     I, along with other counsel for NAR, spoke to Antitrust Division Staff again on

April 22, 2021.

       21.     During the April 22 call, NAR’s counsel told Antitrust Division Staff that NAR

would consider modifying the reservation of rights clause, but NAR still did not understand the

purpose of the change, given that the new language was so similar to the existing language in the

Consent Judgment. In response, Antitrust Division Staff indicated that the new language was

intended to convey that only the claims asserted in the Complaint against NAR had been released.

       22.     Also during the April 22 call, NAR’s counsel again asked whether the request to

change the reservation of rights clause in the Consent Judgment was intended to modify any aspect

of the Antitrust Division’s commitment to close its investigations or withdraw the related CIDs.

In response, Antitrust Division Staff asked NAR’s counsel to describe NAR’s understanding of

the closing letter. NAR’s counsel explained that the Antitrust Division’s commitments to close

the investigations and withdraw the related CIDs were the only benefits that NAR received from

the settlement agreement, and thus were a key part of NAR’s agreement to enter into the settlement

agreement and consent to the Stipulation and Consent Judgment.

       23.     NAR’s counsel also expressly acknowledged that the Antitrust Division’s

commitments did not mean NAR had immunity from all future investigations. NAR’s counsel

told Antitrust Division Staff that the effect of the parties’ agreement would depend on the nature

and scope of any future investigation. NAR’s counsel volunteered that if NAR made material



                                                 4
                Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 6 of 9




changes to the Participation Rule or Clear Cooperation Policy, the Antitrust Division would be

able to investigate those changes. And NAR’s counsel acknowledged that, if such an investigation

were to be opened, it was possible there could be disagreement between NAR and the Antitrust

Division about whether the new investigation breached the parties’ agreement, but maintained that

it made no sense to address that potential conflict in the abstract. In response, Antitrust Division

Staff agreed to discuss the issue internally and indicated that they would contact NAR’s counsel

within a few days.

          24.     Almost two months later, on June 1, 2021, the Antitrust Division asked for a third

call, and NAR’s counsel promptly agreed to have that call the next day. I participated in the June

2 call.

          25.     During the June 2 call, Antitrust Division Staff claimed that NAR’s position was

that it would only agree to modify the reservation of rights clause in the Consent Judgment if the

Antitrust Division agreed that the closing letter forever barred any investigation of NAR. NAR’s

counsel explained that NAR never made such a demand. NAR was only seeking to understand

how the proposed change to the Consent Judgment’s reservation of rights language might impact

the closing letter or the Antitrust Division’s commitment to close the investigations and withdraw

the CIDs. NAR’s counsel again affirmed that NAR would consider the change to the reservation

of rights clause once it understood the Antitrust Division’s position on how that change would

impact its commitment, if at all. And NAR’s counsel suggested that the Antitrust Division focus

on the proposed rule changes that NAR provided approximately six months earlier, and that the

parties should avoid trying to resolve a hypothetical dispute that may never arise. Antitrust

Division Staff again told NAR’s counsel that they would internally discuss NAR’s position and

get back to NAR promptly.



                                                  5
             Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 7 of 9




       26.     Attached hereto as Exhibit 14 is a true and correct copy of a June 29, 2021 letter

from Miriam Vishio, Assistant Chief, Civil Conduct Task Force, Antitrust Division, to counsel for

NAR.

       27.     Attached hereto as Exhibit 15 is a true and correct copy of an email thread that

includes emails exchanged between counsel for NAR and Antitrust Division Staff from June 29,

2021, though July 1, 2021.

       28.     Attached hereto as Exhibit 16 is a true and correct copy of the Notice of Electronic

Filing associated with the Notice of Withdrawal of Consent (Dkt. No. 14) from United States v.

Nat’l Ass’n of REALTORS®, No. 1:20-cv-3356 (D.D.C. July 1, 2021).

       29.     Attached hereto as Exhibit 17 is a true and correct copy of the Notice of Voluntary

Dismissal (Dkt. No. 15) from United States v. Nat’l Ass’n of REALTORS®, No. 1:20-cv-3356

(D.D.C. July 1, 2021).

       30.     Attached hereto as Exhibit 18 is a true and correct copy of the Notice of

Withdrawal of Consent (Dkt. No. 14) from United States v. Nat’l Ass’n of REALTORS®, No. 1:20-

cv-3356 (D.D.C. July 1, 2021).

       31.     Attached hereto as Exhibit 19 is a true and correct copy of an article by David

McLaughlin, titled “DOJ Ditches Realtor Antitrust Pact Citing Need for Probe,” and dated July 1,

2021, 4:00 PM EDT. The article is available at: https://www.bloomberg.com/news/articles/2021-

07-01/doj-pulls-out-of-realtor-antitrust-pact-citing-need-for-probe.

       32.     Attached hereto as Exhibit 20 is a true and correct copy of Civil Investigative

Demand No. 29935, issued by the Antitrust Division on April 12, 2019.

       33.     Attached hereto as Exhibit 21 is a true and correct copy of Civil Investigative

Demand No. 30360, issued by the Antitrust Division on June 29, 2020.



                                                 6
             Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 8 of 9




       34.        Attached hereto as Exhibit 22 is a true and correct copy of a chart that compares

the information requests in Civil Investigative Demand No. 30729 to the information requests in

Civil Investigative Demand Nos. 29935 and 30360.

       35.        Attached hereto as Exhibit 23 is a true and correct copy of the United States’

Response in Opposition to Defendant’s Motion to Dismiss the Superseding Indictment (Dkt.

No. 48) from United States v. Rodgers, No. 4:20-cr-358-2 (E.D. Tex. July 16, 2021).

       36.        Attached hereto as Exhibit 24 is a true and correct copy of an August 30, 2021

email from Miriam Vishio, Assistant Chief, Civil Conduct Task Force, Antitrust Division, to

counsel for NAR. The attachments to the email are omitted.

       37.        Attached hereto as Exhibit 25 is a true and correct copy of the Consent Decree

(Dkt. No. 8) from United States v. Empire Iron Mining Partnership, No. 2:19-cv-96 (W.D. Mich.

Sept. 4, 2019).

       38.        Attached hereto as Exhibit 26 is a true and correct copy of the Consent Decree

(Dkt. No. 11) from United States v. Dyno Nobel, Inc., No. 3:19-cv-984 (D. Or. Sept. 20, 2019).

       39.        According to an interactive map accessible at https://www.nar.realtor/mls-map-of-

the-national-association-of-realtors, there are hundreds of REALTOR®-association owned

multiple listing services in the United States, and some of the larger multiple listing services have

tens of thousands of members.




                                                  7
            Case 1:21-cv-02406 Document 1-1 Filed 09/13/21 Page 9 of 9




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       This declaration was executed on September 13, 2021, in the District of Columbia.



                                                                ________________
                                                                   Ethan Glass




                                               8
